DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 17-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 04/24/2020 and 05/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soo (KR 20140002921A).

Regarding claim 1, Soo discloses a method of processing a blank (#10) for forming a construct, the method comprising:
obtaining the blank (See Fig 2), the blank comprising a flexible material and is for being formed into a construct (See Figs 2-3. See further ¶ [0001], [0022] - [0025]);
moving the blank (#10) in a downstream direction (See Figs 2-3 illustrating that blank moving in a downstream direction) on a first guide and a second guide (#20); and
pressing an interior region of the blank with a shaping apparatus (#310) in a direction transverse to the downstream direction as the blank moves in the downstream direction and as a peripheral region of the blank is engaged by at least one shaping bracket (See Figs 4-5 illustrating the shaping apparatus {#312} engaging with the blank as the blank moves with a downstream direction, in a direction transverse to the downstream direction).

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of Brackmann (US 3,951,049).

Regarding claim 2, Soo does not specifically teach wherein the blank comprises paperboard.
	Brackmann teaches wherein the blank comprises paperboard (See col 2, lines 7-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo to incorporate the teachings of Brackmann to include the use of a cardboard/paperboard material with the motivation of adopting a material that is extensively used in packaging and forming packages, as described by Brackmann in col 2, lines 7-12.

Regarding claim 3, Soo further teaches wherein obtaining the blank comprises obtaining the blank in a first, curved configuration (See Fig 5 illustrating that the blank is received in a first, curved configuration), and pressing the interior region of the blank reconfigures the blank from the first configuration to a second, substantially planar configuration (See Fig 5 illustrating that the blank is pressed by the shaping apparatus {#312} to a planar configuration).

Regarding claim 4, Soo further teaches wherein the shaping apparatus is movably coupled to a support (#320) such that the shaping apparatus is movable along the direction (See Figs 4-5 illustrating that the shaping apparatus {#310} is movable transverse to the downstream direction).

Regarding claim 5, Soo does not specifically teach wherein the shaping apparatus comprises a plurality of pulleys engaged with a plurality of belts.
	Brackmann teaches wherein the shaping apparatus comprises a plurality of pulleys (See Fig 6, #157/#159) engaged with a plurality of belts (See Fig 6, #156/#158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo to incorporate the teachings of Brackmann to include a series of pulleys and belts for shaping a blank with the motivation of providing a structure to constrain a blank during a downstream transport of a blank, and for allowing the possibility of further shaping of the blank, as described by Brackmann in col 5, line 39 - col 6, line 2.

Regarding claim 6, Soo does not specifically teach wherein the plurality of pulleys comprises a first pulley, a second pulley, and a third pulley.
	Brackmann teaches wherein the plurality of pulleys comprises a first pulley, a second pulley, and a third pulley (See Fig 6, #157/#159 illustrating a series of pulleys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo to incorporate the teachings of Brackmann to include a series of pulleys and belts for shaping a blank with the motivation of providing a structure to constrain a blank during a downstream transport of a blank, and for allowing the 

Regarding claim 7, Soo does not specifically teach wherein the plurality of belts comprises a first belt engaged with the first pulley and the second pulley, and a second belt engaged with the second pulley and the third pulley.
	Brackmann teaches wherein the plurality of belts comprises a first belt engaged with the first pulley and the second pulley, and a second belt engaged with the second pulley and the third pulley (See Fig 6 illustrating a first and second belt {#156/#158} engaging the pulleys {see Fig 6}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo to incorporate the teachings of Brackmann to include a series of pulleys and belts for shaping a blank with the motivation of providing a structure to constrain a blank during a downstream transport of a blank, and for allowing the possibility of further shaping of the blank, as described by Brackmann in col 5, line 39 - col 6, line 2.

Regarding claim 8, Soo in view of Brackmann further teaches wherein the first pulley is coupled to a first mounting bar (See Figs 4 & 5, #311) and the second pulley is coupled to a second mounting bar (See Figs 4 & 5, #331), the first mounting bar and the second mounting bar are adjustable relative to one another to adjust tension in at least one of the first belt and the second belt (See Fig 5 illustrating that the first and second bar is movable relative to one another).

Regarding claim 9, Soo does not specifically teach wherein the plurality of pulleys further comprises a drive pulley in mechanical communication with a motor and engaged with the first belt, and a fourth pulley engaged with the first belt.
	Brackmann teaches wherein the plurality of pulleys further comprises a drive pulley in mechanical communication with a motor and engaged with the first belt, and a fourth pulley engaged with the first belt (See col 5, line 39 - col 6, line 2 describing that the pulleys are "driven" pulleys to drive the belts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo to incorporate the teachings of Brackmann to include a series of pulleys and belts for shaping a blank with the motivation of providing a structure to constrain a blank during a downstream transport of a blank, and for allowing the possibility of further shaping of the blank, as described by Brackmann in col 5, line 39 - col 6, line 2.

Regarding claim 15, Soo further teaches moving the blank in the downstream direction from the first guide and the second guide to a forming apparatus (See Figs 4 & 5 illustrating the blank is moved in a downstream direction along the guides {#20}).

Regarding claim 16, Soo does not specifically teach further comprising pressing the blank in the forming apparatus to form the construct.
	Brackmann teaches further comprising pressing the blank in the forming apparatus to form the construct (See Fig 2 illustrating that the blank is formed into a construct).
 providing a structure to constrain a blank during a downstream transport of a blank, and for allowing the possibility of further shaping of the blank, as described by Brackmann in col 5, line 39 - col 6, line 2.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of Brackmann, and in further view of O-M Ltd. (JPH08680U).

Regarding claim 10, Soo in view of Brackmann teaches does not specifically teach wherein the at least one shaping bracket is a first shaping bracket mounted to the first guide and the peripheral region of the blank is further engaged by a second shaping bracket mounted to the second guide.
	O-M teaches wherein the at least one shaping bracket is a first shaping bracket mounted to the first guide and the peripheral region of the blank is further engaged by a second shaping bracket mounted to the second guide (See Fig 4, #17 illustrating shaping brackets to engage with the blank).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo in view of Brackmann to incorporate the teachings of O-m to include the use of a shaping bracket with guides with the motivation of constraining both sides of the workpiece as the workpiece moves downstream aiding in the forming of the workpiece, as described by O-M in ¶ [0014].

Regarding claim 11, Soo in view of Brackmann teaches does not specifically teach wherein the first shaping bracket and the second shaping bracket are mounted at an oblique angle relative to the respective first guide and second guide.
	O-M teaches wherein the first shaping bracket and the second shaping bracket are mounted at an oblique angle relative to the respective first guide and second guide (See Fig 2 illustrating that the shaping brackets are mounted at an oblique angle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo in view of Brackmann to incorporate the teachings of O-m to include the use of a shaping bracket with guides with the motivation of constraining both sides of the workpiece as the workpiece moves downstream aiding in the forming of the workpiece, as described by O-M in ¶ [0014].

Regarding claim 12, Soo in view of Brackmann teaches does not specifically teach wherein the first guide comprises a first blank support and the second guide comprises a second blank support, the moving the blank in the downstream direction comprises sliding the blank along the first blank support and the second blank support.
	O-M teaches wherein the first guide comprises a first blank support and the second guide comprises a second blank support, the moving the blank in the downstream direction comprises sliding the blank along the first blank support and the second blank support (See Fig 4, #17 illustrating a first and second blank support {on both sides of the blank {P}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo in view of Brackmann to incorporate the 

Regarding claim 13, Soo in view of Brackmann teaches does not specifically teach wherein the first shaping bracket is mounted to converge downward to the first blank support and the second shaping bracket is mounted to converge downward to the second blank support.
	O-M teaches wherein the first shaping bracket is mounted to converge downward to the first blank support and the second shaping bracket is mounted to converge downward to the second blank support (See Fig 2 illustrating that the shaping brackets converge downward to the blank supports).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soo in view of Brackmann to incorporate the teachings of O-m to include the use of a shaping bracket with guides with the motivation of constraining both sides of the workpiece as the workpiece moves downstream aiding in the forming of the workpiece, as described by O-M in ¶ [0014].

Regarding claim 14, Soo does not specifically teach wherein the shaping apparatus comprises a plurality of pulleys engaged with a plurality of belts.
	Brackmann teaches wherein the shaping apparatus comprises a plurality of pulleys engaged with a plurality of belts (See Fig 6, #156/#158 illustrating a series of pulleys engaging with a blank).
 providing a structure to constrain a blank during a downstream transport of a blank, and for allowing the possibility of further shaping of the blank, as described by Brackmann in col 5, line 39 - col 6, line 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731